

116 HR 5483 IH: Signing is Language Act
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5483IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. Larsen of Washington (for himself, Ms. Jayapal, Ms. Jackson Lee, and Mr. Heck) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to clarify that ASL students are
			 English learners.
	
 1.Short titleThis Act may be cited as the Signing is Language Act. 2.American Community SurveySection 3111(c)(3)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6821(c)(3)) is amended by inserting before the semicolon the following: and, which, through consultation with such Department, the Secretary shall ensure includes the English learners described in section 8101(20)(C)(iv).
 3.English learner definitionSection 8101(20)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(20(C)))— (1)in clause (ii)(II), by striking or at the end;
 (2)in clause (iii), by striking and at the end and inserting or; and (3)by adding at the end the following:
				
 (iv)whose native language is sign language, without regard to country of origin or primary spoken language, including any international variation of American Sign Language; and.
			